Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent board of education, dated January 16, 1974, which, after a hearing, found petitioner guilty of certain charges of misconduct and terminated his employment as a tenured teacher. Determination confirmed and proceeding dismissed on the merits, with costs. We hold that the determination of petitioner’s guilt was based upon substantial evidence and that the punishment of dismissal was not "' "so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness”.’ ” (See Matter of Pell v Board of Educ., 34 NY2d 222, 233.) There was considerable testimony from several of petitioner’s superiors indicating that he has not been able to teach effectively, maintain order in his classroom, and provide safety and satisfactory guidance for his students. In view of the evidence adduced against petitioner, we are bound to "exercise restraint before intruding into matters involving internal discipline and morale” (see Matter of Ahsaf v Nyquist, 37 NY2d 182, 185). Accordingly, the determination of the board must be upheld. We have considered the other points raised by petitioner and have found them to be without merit. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.